No.      96-407
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1997


MONTANANS FOR PROPERTY RIGHTS, INC.,
a non-profit    corporation;    HENRY BROERS;
CHARLES TUSTIN;     DARRELL OLSON; DAVID
LIETZ;   BARB LIETZ;     JIM DOWLING; RAYMOND
"RAY" SERRA, SR.; CAROL DUVAL; RUSS
CROWDER; RON RABIDUE,
                 Plaintiffs       and Appellants,
         “.
         __

BOARD OF COUNTY COMMISSIONERS OF
FLATHEAD COUNTY, MONTANA,
                 Defendant       and Respondent.



APPEAL        FROM:       District  Court of the              Eleventh     Judicial           District,
                          In and for the County               of Flathead,
                          The Honorable  Katherine              R. Curtis,      Judge         presiding.


COUNSEL OF RECORD:
                 For    Appellants:
                          Gerald  J.   Neeley,       Attorney        at   Law,    Billings,
                          Montana
                 For    Respondent:
                          Jonathan     B. Smith and Dennis    J. Hester,   Deputy
                          Flathead     County Attorneys,   Kalispell,    Montana



                                           Submitted           on Briefs:        October          31,     1996
                                                                  Decided:       January           28,     1997
Filed:



                                                 Clerk   .j
Justice              Karla         M. Gray             delivered            the       Opinion          of        the       Court.

           Pursuant                to     Section            I,      Paragraph             3 cc),      Montana               Supreme         Court

1995       Internal                Operating             Rules,           the       following            decision             shall       not     be

cited           as precedent                and shall                be published                by its           filing           as a public

document              with         the     Clerk        of        the    Supreme          Court       and by a report                     of    its

result           to       State           Reporter                Publishing              Company           and        West        Publishing

Company.

          Montanans                 For      Property               Rights,          Inc.,        a nonprofit                 corporation,

Henry           Broers,             Charles             Tustin,            Darrell              Olson,           David         Lietz,          Barb

Lietz,           Jim         Dowling,             Raymond               "Ray"       Serra,          Sr.,          Carol        Duval,          Russ

Crowder,               and         Ron      Rabidue                 (collectively,                  MPRI)           appeal            from      the

judgment              entered             by the         Eleventh             Judicial           District              Court,         Flathead

County,              on      its         orders         granting              the     motions            for        summary           judgment

filed           by     the         Board          of     County           Commissioners                     of      Flathead            County,

Montana               (Commissioners),                            and      denying              MPRI's             cross-motion                 for

partial              summary             judgment.                 We affirm.

          The         issue             on appeal             is        whether           the     District                 Court      erred       in

granting              the      Commissioners'                      motions          for      summary             judgment.              In order

to      resolve             that         issue,         we address              the        following               subissues:

          a.      Did  the   District       Court                                     err  in     concluding       that
          planning    board documents        which                                    are readily      available      to
          the public     need not be on file                                            at the Flathead          County
          Clerk    and Recorder's     office?

          b.      Did  the    District     Court   err                                           in concluding                       that
          freeholder     protests      were properly                                            counted   pursuant                      to
          5 76-2-205(6),      MCA?
           C.   Did the District      Court err in concluding        that    5 2-6-
           109,    MCA, prohibited       the   Flathead     County     Clerk    and
           Recorder    from providing      MPRI with    a list    of freeholder
           names and addresses?

                                                                            2
          d.    Did the District    Court   err in concluding        that   the
          Commissioners   were entitled     to judgment     as a matter       of
          law on MPRI's    claim that    the Hungry Horse News and the
          Bigfork   Eagle are not newspapers     of general    circulation?

          e.    Did the District                          Court    err                   in concluding                      that         the
          zoning   regulations                        were validly                      adopted   under                    Title         76,
          Chapter    2, Part 2,                       MCA?

                                       FACTS AND PROCEDURAL BACKGROUND

          In        1973,      the        Commissioners                         established                  the         Flathead           County

Planning            Board       (Planning               Board)              to        advise         them          regarding             land     use

issues         in     Flathead               County.               Five          years         later,             the      Planning             Board

proposed             the       first           Flathead                   County              Comprehensive                    Plan,            which

divided             Flathead              County             into          neighborhood                      planning               units         and

provided            general            guidance              for         resolving                 land     use         issues.
          In    September               of     1986,          the         Planning                 Board         gave      notice         that      it

would       hold       a hearing              to receive                  public            comments             regarding              a revised

comprehensive                 plan,           the       so-called                     Flathead              County            Comprehensive

Plan      Update.               The          notice           specified                     that          copies         of       the     revised

comprehensive               plan          were      available                   for     public             review          at the        Flathead

Regional             Development               Office               (FRDO)                  The      Planning              Board         held     the

public         hearing          and subsequently                           recommended                    that      the       Commissioners

adopt       the       revised             comprehensive                     plan.

          On February                5,      1987,       the             Commissioners                    passed          a resolution              of

intention             to      adopt           the      revised                  comprehensive                      plan;          they      caused

notice         to     be published                    that          the      resolution                    had      been       passed.            The

Commissioners                 subsequently                    adopted                 the     revised              comprehensive                 plan

and,      thereafter,                referred            to         it     as the            Flathead              County         Master         Plan

(FCMP).


                                                                            3
          The FCMP encourages                          communities                       in    Flathead             County           to     develop

"neighborhood"                    plans          if         they         experience                    unique             problems,               face
special        issues,            or desire             to more adequately                              plan        for       growth         in    the

future.             Based         on     that          recommendation,                           some residents                       of     Canyon

Area      communities              in     Flathead                 County            formed           a committee,                   the     Canyon

Citizen            Initiated              Zoning             Group             (CCIZG),               to         guide         the        planning

process        for        those         communities.                      The Canyon                   Area        is      a long,           narrow

band of        land        in     Flathead             County            located              generally             west         and south             of

Glacier        National             Park.

          CCIZG           hired           a          consultant                     to         assist              in         developing                 a
neighborhood               plan          and land             use        regulations                       for     their         communities

and,      together,               they        drafted              proposed                   land      use        regulations                   and     a

neighborhood               plan          (Canyon            Plan)         for        the        three            land      use       regions           in

the       Canyon          Area--the              Lower             Canyon            Region             (Lower            District),               the

Middle       Canyon         Region            (Middle          District),                     and the            Upper        Canyon         Region

(Upper       District).                  Thereafter,                     the        consultant                   held      fifteen           public

meetings            to     receive              comments                 on     the            Canyon            Plan         and         land     use

regulations.                    CCIZG then             presented                the           Canyon         Plan        to    the         Planning

Board        for         review          and          the      Commissioners                           subsequently                    passed            a

resolution               adding         the     Canyon             Plan         to       the         FCMP.

          CCIZG          and its          consultant                then            drafted             zoning           regulations               for

the     Canyon           Area     communities                  based            on the               Canyon        Plan.             They         held
nine      public          meetings              to     discuss                the        proposed                zoning        regulations,

which       were          referred            to       as      the        Canyon                Area         Land         Use        Regulatory

System        (CALURS) .                 Following                 the     public               meetings,                CCIZG         presented




                                                                          4
the      CALURS to                 the      Planning            Board          for         its         review         and recommendation

that      the      Commissioners                         adopt          the     CALURS.

          The          agenda              for        the       Planning                 Board's                September                   14,           1994,

meeting           included                 a discussion                  of     the         proposed              CALURS and a notice

regarding               this             meeting            was     published                     on      August             25,           1994.            The

notice          stated             that      copies           of    documents                    pertaining                 to     agenda            items,

such       as     the          CALURS,              were       available                 for           public          inspection                    at     the

FRDO.           The Planning                     Board        received               public             comments             on the            proposed

CALURS at              its         September              meeting             and passed                  a motion               to        discuss          the

CALURS further                      at     its       next      meeting,              scheduled                  for        October            12,         1994.

At      the        October                 meeting,                the         Planning                  Board             passed             a      motion

recommending                      that      the       Commissioners                      adopt           the      CALURS.

          The Commissioners                           caused            two notices                    to be published                        that         they

would           hold          a     hearing              on    November                  15,           1994,          to         receive             public

comments           regarding                 adoption              of     the        CALURS.               Following                  the         hearing,

the       Commissioners                      passed           a resolution                        of      intention                   to     adopt          the

CALURS           and          caused               notice          of     passage                  of      the         resolution                     to      be

published.                    The notice                  stated          that         copies             of      the        proposed                CALURS

were      available                  for     public           inspection                   at     the      office            of       the         Flathead
County          Clerk          and Recorder                   (Clerk),             the          FRDO, and the                     Commissioners'

office.                  It         also            stated          that             persons               owning                real          property

(freeholders)                      within           the       Upper,           Middle             and Lower                Districts                 of     the

Canyon          Area          could         file         written          protests                to      the      CALURS for                     a period

of     thirty          days          beginning                November             24,           1994       (the        protest              period).

           Both        proponents                   and opponents                     of         the     CALURS requested                            a list

of     freeholders                    from         the      Clerk         in       order           to      contact               them        regarding


                                                                               5
the       CALURS.               The Clerk                   refused                to       provide               either            group            with           a list
of      freeholders,                      but        did        allow         review                 of     the         freeholder                    list          at    her

office.               One of              the        opponents                of         the         CALURS was Glacier                                Wilderness

Ranch          (GWR), a time-share                                condominium                            association.                     The chairman                       of
GWR's          board           of         directors                   filed             a timely                  protest,                 purportedly                       on

behalf          of      each of                the     approximately                               six     hundred                owners             of GWR time-

share          units.              The Clerk                    informed                him that              each time-share                                owner        was

a freeholder                       entitled                to     individually                            protest             the        CALURS and that

he could              not          protest             on behalf                   of         all         GWR owners.

           After          the         close           of        the     protest                    period,              the        Clerk         reported                 the

protest              results              to     the        Commissioners.                                  Less         than           forty          percent               of

freeholders                   in     the        entire            Canyon Area                            protested                the     adoption                  of    the

CALURS.                 When the                 protests                were               counted               by        districts,                       less        than

forty          percent               of         freeholders                    in           the          Upper          and        Middle              Districts,

but       more        than          forty            percent             of         freeholders                        in     the        Lower               District,

of      the     Canyon              Area         protested                   the         adoption                 of        the     CALURS.                   Based          on
those          percentages,                          the        Commissioners                             adopted              the        CALURS for                      the

Upper          and Middle                   Districts                   of     the            Canyon           Area.

           MPRI         filed             a complaint                    for            injunctive                     and declaratory                              relief

on September                        30,         1994,            seeking                 to         invalidate                    the      Commissioners'

adoption                of,          and         amendments                        to,             the       FCMP and                     certain                   zoning

regulations                   adopted                 thereunder.                             In         answering                the      complaint,                     the

Commissioners                        asserted                    that         MPRI                 lacked              standing                 to       bring            the

lawsuit              and was not                     entitled                 to        injunctive                     or     declaratory                       relief;

they          also      pled          the        affirmative                        defenses                 of        lathes            and the                statute

of      limitations.


                                                                                        6
           The Commissioners                         moved             for         summary         judgment              contending                  that
lathes          precluded             MPRI from                 challenging                  certain          of     their          actions,              no

genuine            issue        of     material                 fact          existed            and      they       were           entitled              to

judgment            as a matter                of        law on the                   nine       counts        contained                 in     MPRI's

complaint.               MPRI opposed                     the      Commissioners'                      summary           judgment               motion

and filed            a cross-motion                       for      partial                summary       judgment.                   Thereafter,

the    District               Court         permitted                  MPRI to            file     an amended                 complaint                  and

the      Commissioners                   filed            their          answer.

           In      March        of      1995,            the      District                Court        heard         oral           argument              on

the      parties'              summary             judgment                  motions.              On August                  16,        1995,           the

District             Court            granted               the          Commissioners'                       motion            for            summary

judgment            on        issues          in     the          original                complaint            not        amended               by       the

amended             complaint                and          denied               MPRI's            cross-motion                   for            partial

summary            judgment.
           On      August             30,          1995,          the              Commissioners                 moved          for            summary

judgment            on the            remaining                 issues               in   the      amended           complaint.                      MPRI

opposed            the        motion.               After              oral          argument,              a stipulation                       by       the

parties             that         no         issues                of          fact         remained                and        supplementary

memoranda,               the     District                Court         granted             the    Commissioners'                      motion             for

summary            judgment            and,        thereafter,                       entered       judgment              in     their           favor.

MPRI appeals.

           Additional                  facts             are      provided                 below        as         necessary                  for        our

resolution               of     the      issues            before              us.

                                                         STANDARD OF REVIEW

           Summary             judgment             is     proper             when no genuine                      issues           of        material

fact       exist         and the            moving          party             is     entitled          to     judgment               as a matter
of      law.        Rule       56(c),           M.R.Civ.P.                    We review                 a district                    court's           grant

of       summary              judgment                de        nova,           applying                 the          same             Rule           56(c),

M.R.Civ.P.,                  criteria            used           by that            court.               Jarrett             v.         Valley           Park,

Inc.       (Mont.          1996),         922 P.2d 485,         487,         53 St.Rep.                671,            672        (citation

omitted).                    Ordinarily,                    such          a        review              requires              that                we     first
determine              whether            the     moving            party             met        its      burden            of         establishing

both       the      absence             of genuine                issues           of material                  fact         and entitlement

to      judgment             as a matter                   of     law.          Jarrett,                 922 P.2d                at     487.

           In       this       case,          MPRI          does         not        contend              that         genuine                issues             of

material              fact        precluded                     summary            judgment               on         the         Commissioners'

first          motion         and the            parties             stipulated                    to     the        absence                of     genuine

issues          of material               fact         regarding                the         Commissioners'                       second               summary

judgment              motion.                   We must                  determine,                     therefore,                     whether               the

District              Court           erred           in        concluding                  that         the         Commissioners                       were

entitled              to      summary            judgment                 as       a matter                of        law.              We review                 a

district             court's            conclusions                  of        law         to    determine                 whether               they        are

correct.               &        Estate           of        Brooks          (Mont.               1996),          927 P.2d 1024,          1026,

53 St.Rep.                 1263,        1264.

                                                                  DISCUSSION

           The        overall            issue             on     appeal              is        whether              the     District                   Court

erred          in    granting            the      Commissioners'                           motions             for     summary               judgment.

In      resolving              that       issue,                we address                  each        subissue             raised                by MPRI

separately                 below.

           a.      Did  the   District  Court                                              err   in    concluding        that
           planning    board documents  which                                              are readily      available       to
           the public     need not be on file                                              at the Clerk's        office?



                                                                               8
          MPRI             argues                that,                 because                 the             CALURS                proposal                  and       the

published                  notice                of           the            September                    14,                1994,          public              hearing
regarding                it         were         not             on        file      at           the         Clerk's                office              before          the

Commissioners                        took         action               on them,                   the         zoning            regulations                     adopted

thereunder                    are         not        valid.                  The Commissioners                                  contend                 that      5 7-5

2131,        MCA, does not                           require                that         the        specified                   documents                 be kept          at

the      Clerk's               office            and,            moreover,                   that         they            were           readily           available

to     the        public             at        the         FRDO.

          At       the         outset,               we note                 MPRI's            two-sentence                          "argument"                 on this

issue,             each         sentence                    merely                 quoting                statutory                      language               without

analysis             or         application                           to      the        facts                of        this         case.               We caution

counsel             that             while             such            a presentation                                   may         constitute                  minimal

compliance                     with              the             Rule              23(a)          (4),             M.R.App.P.,                          requirement

regarding                citation                    to       authorities                         in      support                   of     a party's                 legal

contentions,                        it     does            not         suffice               to        establish                     the        correctness                of

those         contentions.
             The     general                    operations                        and conduct                      of        local          governments                  are

governed            by statute                        in      Montana.                   Title            7, Chapter                       5,     Part         21,      MCA,

sets          out             the          requirements                            for            conducting                         county               government

business.                     Section                7-5-2129,                     MCA, requires                             that         boards           of     county

commissioners                        maintain               a minute                 book,              a road               book,         a franchise                  book

and a warrant                            book.             All         records               kept             in    these                four      county            books

must         be     available                    for          public               inspection,                          free         of         charge,           at     the

Clerk's             office.                     Section                7-5-2131,                    MCA.                It      is        clear,           under         the

facts         of    this            case,            that         of        these            four        books,                MPRI's           argument               could

relate            only         to        the     minute                book,         which               is        a record                of     all      decisions


                                                                                         9
and orders             made by the                     board         of     county         commissioners                          at     regular             and
special          meetings.                   Section                 7-5-2129(l),                   MCA.           We must                   determine,

then,       whether            the       CALURS or                   the     related            notice             are            "decisions                 and

orders"          made by the                     Commissioners.

          The         CALURS            was        drafted                 by      CCIZG            and          its          consultant                     and

presented             to      the       Planning                   Board,         a board            organized                    to         advise          the

Commissioners                  on zoning                     and other              land        use        planning                    matters,              for

review.           CCIZG and the                         Planning             Board         work           with          the        Commissioners

in    an advisory                   capacity                 only.           They        are        not      part            of        the         board          of

county           commissioners                         and         their          decisions                 are          not            "orders              and
decisions"                made         by        the         Commissioners                     as     contemplated                           by      § 7-5-

2129(l),          MCA.             As a result,                      we conclude               that         § 7-s-2131,                       MCA, does

not     require             that       the        CALURS proposal                        be kept            at         the        Clerk's            office

and open          for        public              inspection                 there.
          Nor         does         §    7-5-2129,                    MCA,         require             that             the         Commissioners

maintain              a      copy           of         all         published               notices                 relating                    to         their

decisions               or     prospective                         decisions              in        the       minute                   book.               Such

notices           are        not        "orders                and         decisions"                of      the          board               of      county

commissioners                  pursuant                to      § 7-5-2129(l),                       MCA; they                 are        indications
to the       public           of       such       decisions                 and prospective                        decisions                  which          are

separately                required               by law.              MPRI advances                   no argument                        that         actual

decisions              or     orders              of         the      Commissioners                   relating                    to         the      CALURS
were       not    properly               reflected                    in    the      minute           book             required               by § 7-S-

2129 (1) , MCA, and maintained                                        in    the      Clerk's              office             pursuant                to     5 7-

5-2131,          MCA.              Thus,          we conclude                     that      MPRI           has         not         established                     a

failure          to       comply         with           § 7-s-2131,                  MCA.


                                                                             10
          MPRI          also         contends                 that         55 76-2-205(l)                       (d)         and         (5) (c),            MCA,

require           that         the      CALURS proposal                            and the             related             notice            be on file
for      public          inspection                   at     the        Clerk's           office.               It        did        not      raise          this

theory        in        the     District                   Court,         however,               and it          is        well-settled                      that

we will            not        address             on appeal                  issues              not       presented                   to      the         trial

court.             &           Tisher            v.         Norwest             Capital             Mgt.         & Trust                    (1993),            260
Mont. 143,         156,        859 P.2d 984,         992      (citing             Duensing                v.      Travelers               Co.

(1993) I           257 Mont. 376,             386,         849 P.2d 203,       209).                   Therefore,                   we

decline           to     address             this            contention.

          We hold             that         the        District             Court          did       not      err          in        concluding               that
planning           board          documents                  which          are         readily           available                    to     the     public

need      not      be on file                    at        the      Clerk's              office.

          b.      Did  the    District     Court    err                                                 in  concluding                         that
          freeholder     protests      were properly                                                   counted    pursuant                        to
          5 76-2-205(6),      MCA?

          MPRI contends                      that            the        District             Court           erred             in     upholding                the

Clerk's            method             of         counting                 the         GWR condominium                                owners           as       six

hundred            freeholders                    entitled                  to        protest,               but          counting                  the        GWR

protest            as only            one        protest.                   MPRI maintains                           that            this      procedure

skewed            the         results             so         that         less           than          the       statutorily-mandated

percentage               of      freeholders                      protested,                 resulting                 in       the         adoption               of

the      CALURS for                  the     Upper               and Middle                Districts                 of        the      Canyon             Area.

          Rule          23(a)        (41,    M.R.App.P.,                     requires               that        an appellate                        argument

contain            "the          contentions                       of      the          appellant               with                respect           to       the

issues          presented,                  and the                reasons              therefor,             with             citations              to       the

authorities,                    statutes                and         pages          of      the         record             relied             on."            MPRI

cites        to         no      statute,                   case,          treatise,                 or       other              legal          authority


                                                                                 11
whatsoever            in     support            of      its        contentions                     on this         issue.             Therefore,
we decline              to    address            it.

          c.     Did the District                         Court err in concluding                                      that  5 2-6-
          109, MCA, prohibited                            the Clerk  from providing                                       MPRI with
          a list     of freeholder                        names and addresses?

         MPRI        contends              that           the           Commissioners                       and     their            agent,          the

Clerk,         arbitrarily               refused              to        provide             it      with      a list           of     freeholder

names          and addresses.                        The Commissioners                              maintain            that          5 2-6-109,

MCA, expressly                    prohibits             the        Clerk            from          providing         a mailing                list          to
anyone          during        the        5 76-2-205(5),                         MCA, protest                   period.

          Section            2-6-109(l),                 MCA, generally                            provides            that:

                  (a)   an agency may not distribute               or sell    for use as
          a mailing     list     any list   of persons without          first    securing
          the permission          of those on the list;           and
                  (b)     a list     of persons        prepared    by the agency may
          not be used as a mailing                list     except    by the agency or
          another     agency without        first       securing    the permission        of
          those on the list.

Section          Z-6-109(2),               MCA, defines                            "agency"           and it           is      undisputed                  in

this      case       that          the    provisions                     of        § 2-6-109(l),                   MCA,         apply         to      the

Clerk          as an officer               of        Flathead                 County.

          It     also        is     undisputed                  that            the        list       of      freeholder                names         and

addresses           maintained                  by the             Clerk              is     a "list"             which,            pursuant               to

§ 2-6-109          (11,      MCA, cannot                  be distributed,                            sold      or used              as a mailing

list      without            the      permission                   of     all         freeholders                 on the            list.           MPRI

contends,           however,             that          the       nature             of      its       intended              use of          the     list

was not          discussed               when the               list          was requested.

          The record,                 however,                reflects                the         following            testimony              by the

GWR manager                during         the          summary            judgment                  proceedings:




                                                                              12
              Q:    Had    YOU earlier       asked  her      on                                                               the            telephone
              conversation      whether   or not you could                                                                   have           a list     of
              landowners     for purposes    of any protest?

              A:    Yes, I did.      I asked her specifically,        I says,   1'11
              trade    you.    If you want my list,     I'll   trade   you for the
              list   that you have of the upper canyon.            It interests    me
              to notify     these people    that they can protest.

Tl ais         testimony                      indicates                       that         MPRI discussed                      its         intended               use             of

the       list        to             "notify"                      freeholders                regarding                their          protest             rights                  at

the       time            the          list              was requested.                            The GWR manager                          also          testified

that           he     requested                              the         freeholder                list          so      that          he      could              send             a
"protest              form              out         to             every        landowner,                every          freeholder                on the                  list

in       the        upper              canyon                  area           and      [he]        would         not       have            used      it          for         any

other            purpose                    but          to         notify            them        of      County          action              against                  their

property."                       This             testimony                     establishes               that         the      clear          intent                 was to

use           the         list              as           a         mailing            list         to      send          out          forms          protesting

adoption              of             the      CALURS.                         On the         basis        of      this         record,             we conclude

that          § Z-6-109(1)                         (a),             MCA, prohibited                       the     Clerk              from     providing                      the

list           of      freeholders                                  to        MPRI         without          securing                  the         statutorily-

required                  permission                               and     that        MPRI          intended             to         use     the          list             as a

mailing              list              in     violation                         of    § 2-6-109(l)                (b),         MCA.
              MPRI also                     contends                     that        the     Clerk's            refusal              to provide                  it        with

a      list          of          freeholder                              names        and         addresses               violated                 the           protest

provisions                       contained                         in     5 76-2-205(6),                    MCA.             Section              76-2-205(6),

MCA, provides                              that              "if         40% of        the        freeholders                  within             the        district

whose            names                appear                  on the              last-completed                       assessment                 roll                       .

have protested                              the          establishment                       of    the      district                 or adoption                      of     the

regulations,                           the         board                 of     county            commissioners                      may not              adopt              the

resolution                       .                 .'I             The statute                merely            sets      out         the     percentage                          of

                                                                                             13
protests             required                 to      prevent                the        Commissioners                            from          adopting                    a
resolution               establishing                      a district                  or      zoning           regulations.                            It         does

not       relate             in        any      way        to        a proponent                       or      opponent's                      ability                    or

inability               to         obtain             a    list            of         freeholders                  on            the         most            recent

assessment                roll;          nor       does             the     Clerk's             refusal                to        provide             the           list

prevent            or     impair              freeholders                    from           filing            written                 protests                under

§ 76-Z-205(5)                     (d),       MCA.              We conclude                     that          the        Clerk's                refusal                    to
provide         MPRI with                    a list            of     freeholder                 names and addresses                                    did         not

violate          the         protest             provisions                     contained               in      § 76-2-205,                        MCA

            Finally,               MPRI         contends                  that,         to      the          extent               5 2-6-109,                       MCA,

prohibited                 the           Clerk            from            providing                   the       list              of         Canyon                Area

freeholders,                      the     statute               violated                its          constitutional                           rights.                     In

particular,                  MPRI cites                   to        the     following                  sections                  of     Article               II          of

the      Montana             Constitution:

            § 4, which provides          that "[nlo    person shall       be denied the
            equal protection          of the laws";
            § 6, granting        Montana citizens       the right      to petition      for
            redress       or to peaceably     protest     governmental        action;
            s 8, granting       the public    the right      to expect governmental
            agencies       to afford    a reasonable       opportunity      for citizen
            participation        in the operation        of such agencies;          and
            5 9, providing           the public     with     the right       to examine
            documents.

            MPRI        presents                no analysis                      of     its          contentions                       in     this           regard

within         the        customary                constitutional                        framework.                         It    merely             cites                to

the       sections                of      the         Montana               Constitution                       without                  providing                    any

rationale               or        authority                    under         which            the           statute--or                      the        Clerk's

reliance             on       the         statute--violated                              the          referenced                       constitutional

provisions.                         I' [Wlhen              considering                        the           constitutionality                                 of           a

statute,            the       constitutionality                             is        presumed              and anyone                      attacking                the


                                                                                  14
validity                of          a         statute              has       a        heavy          burden                    of         proving            the
invalidity."                       Associated                  Students               v.     City         of     Missoula                   (1993),          261
Mont. 231,        235,             862      P.2.d       380,       382          (citations                omitted).                        MPRI's

bare        citations                    to     the      Montana             Constitution                      do not               meet       the      heavy

burden            required                to     prove         that         § 2-6-109,               MCA,            is        constitutionally

infirm.

            We hold               that         the      District            Court          did      not        err        in        concluding            that

5 2-6-109,                   MCA,             prohibited              the        Clerk            from         providing                  MPRI        with       a

list        of     freeholder                        names     and addresses.

            d.     Did the District    Court   err in concluding        that   the
            Commissioners    were entitled     to judgment     as a matter       of
            law on MPRI's     claim that    the Hungry Horse News and the
            Bigfork    Eagle are not newspapers     of general    circulation?

            MPRI argues                       that      certain            notices           regarding               proposed                  amendments

to Flathead                  County              zoning         regulations                  are     invalid               because              they      were

published               in        the         Bigfork          Eagle         and the              Hungry         Horse               News,       and that

those        newspapers                        are     not      "newspapers                  of     general                circulation"                   as a

matter            of    law.              The Commissioners                           contend             to     the           contrary.                There

is     no        factual            dispute               regarding               the       business                 operations                  of     these

two       newspapers.

            Section               76-2-205,               MCA, requires                     that         notices               regarding               public

hearings               on proposed                     zoning         regulations                  and passage                       of    resolutions

of     intention                   to         adopt        such          zoning            regulations                    must            be    published

once        a week                for         two      weeks          in     a newspaper                   of        general               circulation

within            the        county.                  While        the      legislature                   did        not        define           the      term

"newspaper                   of     general               circulation,"                     this          Court           has         addressed              the

statutory               term             on several                occasions.


                                                                                 15
          In state                       v.        Board       of         County             Com'rs            (1938),                106 Mont. 251,         76
P.2d 648,                we        set         out       the              criteria                for          determining                      whether              a

newspaper                 is        one of            general                  circulation.

          "First,      that     a newspaper      of general          circulation          is not
          determined        by the number of its            subscribers,            but by the
          diversity       of its    subscribers.         Second,        that,     even though
          a newspaper         is of particular           interest         to a particular
          class     of persons,      yet,    if it contains            news of a general
          character        and interest        to the community,               although        the
          news may be limited                 in    amount,       it      qualifies         as a
          newspaper of 'general           circulation.'"           [Citations         omitted.1

Board          of         Countv               Com'rs,              76 P.2d                at     652          (quoting                 Burak         v.      Ditson

(Iowa          1930),            229 N.W. 227,           228).              The following                       year,          we held             that

the     Bridger                 Times              qualified                   as a newspaper                        of      general                circulation

under          the        Board               of     County               Com'rs             criteria               because               it        had been             in

existence                 and published                        for         twenty-five                   years;             it        had four             pages         of

general             news            and advertising                             printed            in         its      own plant;                    and      it        was

distributed                     throughout                    the         county.               Shelley              v.      Normile                 (1939),            109
Mont. 117,            124,           94 P.2d 206,            210.

          It         is         undisputed                     in         this           case           that          the             Bigfork           Eagle            is

published                  once               each        week            at      its         plant            in      Bigfork                 and      has         been

published                  since               1976.                 It         contains                news          and             advertising                  of      a

general              character                      and       interest                   to     the           communities                      in     the          area.

Copies              of         the            Bigfork               Eagle            are         delivered                       to      subscribers                     in

Kalispell,                      Whitefish,                      Somers,                    Lakeside,                   Kila,              Hungry              Horse,

Columbia                 Falls            and        Bigfork.                    Copies           are          also          available                 at     retail

outlets              in        Kalispell,                  Whitefish,                      Columbia                 Falls             and Bigfork.

          It        also            is        undisputed                  that          the     Hungry              Horse             News is          published

once           each            week            at       its          plant              in      Columbia                    Falls              and      has         been

                                                                                        16
published             in        Flathead                     County        since          1946.                  It        contains                 news        and
advertising                of     a general                    character            and interest                           to     the     communities

in     the      area.             Copies                 of     the     Hungry                Horse          News are                   delivered                    to

subscribers                in      Kalispell,                     Bigfork,              Columbia                  Falls,             Coram,               Essex,

Hungry         Horse,            Kila,             Lake         McDonald,               Lakeside,                 Marion,               Martin               City,

Olney,         Polebridge,                        Somers,         West Glacier                      and Whitefish.                                Copies        are

also      available                at         retail            outlets            in      Kalispell,                       Bigfork,                   Columbia

Falls,         Coram,           Hungry              Horse,         Lake McDonald,                          Polebridge,                  West Glacier

and Whitefish.

          The Bigfork                    Eagle and the                       Hungry Horse News have                                       subscribers

in       numerous                communities                       throughout                       Flathead                    County                 and      are

available          at       many Flathead                         County          retail              outlets.                    They            carry       news

of     general          character                       and      interest           to         the         communities                   in            Flathead

County.               Thus,              they             meet         the      "diversity                        of        subscribers"                        and

"general           interest                       news"         criteria                set         forth             In        Board             of      Countv

Com'rs,          76        P.2d              at         652.          Moreover,                    like       the           Bridger                 Times            in

Shellev,          both            the             Bigfork             Eagle        and             the       Hungry               Horse             News are

printed           in            their               own         plants,             have                  been         published                        in--and

distributed                throughout--the                             county           for          twenty            years            or         more,        and

contain         general            news and advertising.                                       See Shellev,                        94 P.2d              at 210.

          In     support                of        its         contention            that             the      Bigfork                Eagle              and     the

Hungry Horse News are                                    not     newspapers                   of      general               circulation,                      MPRI

advances          definitions                           of      "newspapers                   of          general               circulation"                    and

principles              relating                   thereto            from    other                jurisdictions.                            It        does     not

establish          that            the            underlying               statutes                 in      those           jurisdictions                       are

                                                                             17
identical,              or even            similar,              to        § 76-2-205,               MCA.            Nor     does       it        offer
any      explanation                 or     rationale                 regarding              how or             why the           holdings                in

those      cases         are        more appropriate                         or correct               conclusions                 pursuant                to

§ 76-Z-205,              MCA,             than      our         holdings              in     Board         of        County        Com'rs               and

Shelley.               Indeed,            MPRI does               not         address          this        Court's             cases          on the

issue,        except           to       assert           that         they         are      "woefully                out    of     date."                We

hold       that        the      District              Court            did         not      err       in    concluding                  that            the

Commissioners                   were         entitled                 to          judgment           as     a matter               of        law          on

MPRI's        claim           that        the       Hungry            Horse          News and the                    Bigfork         Eagle              are

not      newspapers                of     general           circulation.

          e.     Did the District     Court    err                                          in concluding                   that        the
          zoning    regulations   were validly                                             adopted   under                 Title        76,
          Chapter     2, Part 2, MCA?
          MPRI and the                    Commissioners                       agree         that      zoning            properly              can be

accomplished                 under         either          Part            1 or      Part         2 of      Title          76,     Chapter                2,

MCA.       MPRI contends                     that        Flathead                 County      zoning            regulations                  enacted

after        1987       are        invalid           under            either          approach.                  According              to        MPRI,

post-1987           zoning              regulations               are         invalid         under         Part           1 because              sixty

percent           of         the          freeholders                   affected               did         not         consent               to         the
prerequisite                  creation              of      a planning                     and       zoning            district              or         the

appointment              of        a five-member                   zoning            commission                 pursuant           to        § 76-Z-

101,       MCA.          Alternatively,                         MPRI          contends             that          the       FCMP is                not      a

comprehensive                   plan         as      defined                 in     Part       2 and,             therefore,                  zoning

regulations              could            not       have        been          properly             adopted             thereunder.                      The

Commissioners                   maintain                 that          all          zoning           regulations                   adopted                by

Flathead          County             since          1987 have been validly                                 enacted           under           Part         2,

and that          the        FCMP is             "comprehensive"                      as defined                in     § 76-l-601,                  MCA.

                                                                             18
We address                       first           whether             the      post-1987                   zoning              regulations                     were
validly           adopted                  under          Title        76,     Chapter               2,     Part             2,     MCA.

           A board                 of      county            commissioners                  may adopt                    zoning            regulations

for       all         or         parts           of      its        jurisdictional                        area          in        accordance                  with

Title           76,        Chapter               2,      Part       2, MCA,          "[flor               the     purpose                 of     promoting

the       health,                safety,                morals,         and general                   welfare                 of     the         people            in

cities           and towns                      and counties                 whose        governing                 bodies                have         adopted

a comprehensive                           development                 plan     for        jurisdictional                           areas              pursuant

to      chapter                 1 .             . .'I        Section         76-2-201,                MCA.          Part            6 of          Chapter               1

discusses                  master               plans          and § 76-l-601,                      MCA, specifically                                 sets        out
five       categories                       of        information              that         may be               included                  in         a master

plan:                 (1)         surveys               and        studies          of         the        area;              (2)         maps,           plats,

charts,               and         descriptive                     material          about            the        area;              (3)     reports                and

recommendations                                 regarding             plans           for           development                      of         the          area;

(4)       long-range                      development                 programs              for       public                 works         projects                in

the       area;             and          (5)      recommendations                     for           the     development                         of      trailer

courts           and mobile                     home sites.                  Category               2--maps,             plats,                charts,            and

descriptive                           material--is                     then           broken                    down              into               seventeen

subcategories                            that         may be          addressed                in     a master                    plan,              including

land        use,                streets               and       highways,             public               and          private                 utilities,

transportation,                            parks          and recreation,                      education,                    and conservation.

           The FCMP is                      a lengthy               document             addressing                the            people,             economy,

agriculture,                          land            use,         transportation,                         public                  facilities                     and

services,                  parks,               recreation             and open             space,               unit         community                  plans,

and       implementation                           of       the     FCMP for             the        affected                 areas         of         Flathead

County.                    It      includes                 and      discusses              most           of      the             subjects              which,


                                                                               19
under       §    76-l-601,           MCA,       may          be        included          in         a     comprehensive
development         plan.         We conclude                 that       the     FCMP is             a comprehensive
development         plan,        as defined             in    § 76-l-601,              MCA, and that                  zoning
regulations         may be validly               adopted               thereunder        pursuant                 to Part      2.
        The Commissioners              presented               evidence           that        all        of its      own and
the Planning            Board's      post-1987               zoning       actions         have been initiated
under Part 2.             Seven zoning petitions                         were entered               into      evidence         at
the first        summary judgment               oral         argument,          all    of which specifically
requested         zoning     under      Part       2.         Resolutions             entered              into     evidence
by    the     Commissioners            specifically                    state      that        they         were      adopted
pursuant        to § 76-Z-205,          MCA; Part                 2.     We conclude,                   therefore,         that
the     Commissioners'               post-1987               zoning            regulations                 were      validly
enacted         under     Part    2.     As a result,                     we need not                   address       MPRI's
alternative             contention          that         the           zoning         regulations                  were     not
properly        adopted      under      Title          76, Chapter               2, Part            1, MCA.
        We have concluded               that       MPRI has established                             no error          in    the
District        Court's      conclusions               of law.            Therefore,                we hold         that    the
District        Court     did     not err        in granting                the Commissioners'                       motions
for     summary judgment.
        Affirmed.




                                                             20
We Concur: